CROW, J.,
dissenting.
The decisive question is whether on the trial of the case in the Probate Court prejudicial error occurred when the court sustained the objection to the introduction of the evidence not authenticated as required by §10506-40 GC.
The jurisdiction of the Probate Court in all matters pertaining to the administration of the estates of deceased persons is conferred by the Ohio Constitution and in the -respect of such conferment is precisely like the courts of appeals of the state. And it has been repeatedly held that the general assembly does not have the power to either enlarge or limit the jurisdiction of the courts of appeals, but may provide by law for the method of exercising the jurisdiction. 92 Oh St 415. Of the many decisions on that feature, 92 Oh *504St 415, is typical, and the doctrine is of course applicable to the probate courts.
Wherefore it is quite plain that jurisdiction is one thing, whilst the method of exercising jurisdiction is quite another thing, each within its proper sphere being supreme.
Section 10506-70 GC, pertains exclusively to procedure in the probate courts, and its reasonableness has not been questioned in the case at bar, nor has it been claimed to be in conflict with a rule of the Probate Court established within its rule-making power.
Therefore the Section being, for all the purposes of this case, unquestionably valid, the requirement that the testimony be authenticated by the signature of the person giving it, is certainly of the essence of procedure when regard is had to the purpose to be served by signing testimony, which doubtless was to set at rest all future questions which might arise as to the correctness of the testimony either as an admission against interest, or as in conflict with testimony subsequently given upon retrial in the same court or trial de novo in an appellate court.
The statutes clearly fall within the class of mandatory ones as defined in Lewis’ Sutherland Statutory Construction, Second Edition, Section 627, especially this portion: “When a statute is passed authorizing a proceeding which was not allowed by the gen- ' eral law before, and directing the mode in which an act shall be done the mode pointed out must be strictly pursued. It is the condition on which alone a party can entitle himself to the benefit of the statute, that its directions shall be strictly complied with. Otherwise the steps taken will be void.”
Testimony not authenticated as required by the statute is in form and substance as would be a deposition not taken and transmitted in substantial compliance with the statutes governing such taking and transmission, and the decisions are many and all áre to the effect that it is prejudicial error to admit a purported deposition not taken and transmitted as the statutes prescribe. 14 O. Jur. 70.
In this case it must' not be forgotten that it is not only a special proceeding not provided for prior to the passage of the act of which the statute in question is a part, and that the appeal to this court is a direct attack of the judgment on the ground of error occurring at the trial, and that no one has argued that a judgment would be void and therefore subject to collateral attack, if the controversial evidence had been received and judgment had been rendered in favor of the party, from which no appeal had been taken.
As statéd at the beginning of this dissent, the sole question presented by this record is, did the trial court err to the prejudice of the party who appealed the case to,this court, in excluding the testimony not authenticated as the statute plainly says it must be?
The answer lies in the, distinction between a voidable and a void judgment when attacked.